IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 99-40771
                                          _______________


                                       FRANCIS N. TERRELL,

                                                                     Plaintiff-Appellee,

                                               VERSUS

                                 UNIVERSITY OF NORTH TEXAS,

                                                                     Defendant-Appellant.

                                    _________________________

                            Appeal from the United States District Court
                                 for the Eastern District of Texas
                                          (4:97-CV-201)
                                 _________________________
                                        September 1, 2000



Before SMITH and DENNIS, Circuit                     judgment on a jury verdict in this title VII race
  Judges, and ROETTGER, District Judge.*             discrimination employment case brought by
                                                     Francis Terrell. We conclude, first, that the
PER CURIAM:**                                        notice of appeal was timely, so we do have
                                                     appellate jurisdiction.
   The University of North Texas appeals a
                                                        We have examined the briefs and pertinent
                                                     portions of the record. We find no reversible
   *
     District Judge of the Southern District of      error in any of the actions taken by the district
Florida, sitting by designation.                     court.
   **
      Pursuant to 5TH CIR. R. 47.5, the court has
                                                        Specifically, we conclude that the evidence
determined that this opinion should not be
                                                     was sufficient for the jury to find race discrim-
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.       ination. Regarding the sufficiency of the evi-
47.5.4.                                              dence to establish mental anguish, the issue
was waived by failure to object to the jury sub-
mission. There was no error in the submission
regarding motivating factor. Moreover, the
defendant failed to request an instruction on
mixed motive, so that issue is waived.

   AFFIRMED.




                                                   2